Citation Nr: 1517168	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for hemangioma due to head injury. 

2.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an evaluation in excess of 30 percent for headaches.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wilmington, Delaware, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran submitted a timely substantive appeal for the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to an evaluation in excess of 30 percent for headaches.  He also indicated that he wished to have a hearing that addressed these issues as well his claim for service connection for hemangioma.  The Veteran stated that he wished to have a travel board hearing if it could be scheduled within the next 12 months.  In the alternative, he wished to have a videoconference hearing.  

There is no indication that the Veteran has ever been scheduled for a hearing or that the hearing request has been withdrawn.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




